Case 1:20-cv-00238-DLB Document 1-2 Filed 01/27/20 Page 1of5

EXHIBIT 2
Case 1:20-cv-00238-DLB Document 1-2 Filed 01/27/20 Page 2 of 5

 

TAMMY KAY SANDERS . . IN THE
819 N. Pine Ridge Court
Bel Air, Maryland 21014 * CIRCUIT COURT
Plaintiff, * OF =.
=. = “I
Vs. : MARYLAND mr Swe
ad i”
AMF BOWLING CENTERS, INC. = FOR a. 3 ry
725 Glen Forest Drive, Ste. 1100 - eh bt
Richmond, Virginia 23226 * BALTIMORE COUNTY oi a
SERVE ON: Resident Agent * es :
The Corporation Trust, Incorporated
2405 York Road, Suite 201 ; *
Lutherville-Timonium, Maryland 21093
: Case No.:
Defendant. 7
COMPLAINT

. NOW ‘COMES the Plaintiff, Tammy Kay Sanders, by her attorneys, Vadim A. Mzhen,
Angelica A. Carliner, and Lebowitz and Mzhen, LLC, and, in support of her claim for

negligence against the Defendant, AMF Bowling Centers, Inc., states:

1. Defendant is a corporation incorporated under the laws of the Commonwealth of
Virginia and has its principal place of business in the Commonwealth of Virginia. |

2. The events set forth in this Complaint occurred at an AMF Bowling Centers, Inc.
bowling alley which is located at 1101 Merritt Boulevard, in Baltimore County, Maryland

("Defendant Bowling Alley’), and which is owned and operated by Defendant.

3. At all times pertinent to the events described herein, Defendant owned and
operated Defendant Bowling Alley and held itself out to Plaintiff and the general public as the

owner and operator of Defendant Bowling Alley.
Case 1:20-cv-00238-DLB Document 1-2 Filed 01/27/20 Page 3 of5

4, At all times pertinent to the events described herein, Defendant held Defendant
Bowling Alley out to Plaintiff and the general public as a bowling alley open to the general
public. |

5.’ By operating a bowling alley open to the general public, Defendant extended an
implied invitation to Plaintiff to visit Defendant Bowling Alley. At all times pertinent to the events
described herein, Plaintiff was an invitee of Defendant while in Defendant Bowling Alley.

6. On September 3, 2017, Plaintiff accepted Defendant's invitation and entered
Defendant Bowling Alley for the purpose of bowling with her family.

7, On the day of Plaintiffs visit to Defendant Bowling Alley, there was a defective
step separating the bowlers’ seating area and the main walkway leading to the exit.

8. On the day of Plaintiffs visit to Defendant Bowling Alley, the defective nature of
the step was concealed from the Plaintiff.

9. ” Employees and/or other agents of Defendant knew or should have known that
the step was defective, yet allowed it to remain defective and/or allowed the defective step to
remain in the public walking area of the bowling alley. |

10. Although employees and/or other agents of Defendant knew or should have
known that the step was defective and caused the step to remain defective and/or caused the
defective step to remain, employees and/or other agents of the Defendant failed to post
reasonable signs to wam Plaintiff of the dangerous condition presented by the defective step

“and failed to notify Plaintiff in any other manner of that dangerous condition.
41. At all times during the events set forth in this Complaint, each employee and

other agent was employed by or was an agent of Defendant and was performing his or her
Case 1:20-cv-00238-DLB Document 1-2 Filed 01/27/20 Page 4 of 5

duties on behalf of and in furtherance of the interests of Defendant, his/her employer or
principal.

42. At all times during the events set forth in this Complaint, each employee and
other agent was acting within the scope of his or her employment or agency for Defendant in
that he or she was on duty for and acted in furtherance of the interests of Defendant.

13. As the employer or principal of each employee and other agent, Defendant is
responsible for all of the acts and omissions committed by each employee and agent within the
scope of his or her employment or agency. |

14. As Plaintiff exited the bowlers’ seating area of Defendant Bowling Alley in order
to head towards the exit, Plaintiff stepped on the defective step which thereafter buckled and
came apart, causing Plaintiff to fall onto her left knee. °

45. When Plaintiff stepped on the step, she did not know and could not have
discovered by exercising reasonable and ordinary care that thé stép was deéféctive and would
buckle and come apart, causing her to fall and sustain injuries.

46. Defendant and each employee and other agent had a duty to use reasonable
and ordinary care to maintain Defendant Bowling Alley safely for Plamtiff, and to protect |
Plaintiff against injury caused by an unreasonable risk which Plaintiff could not discover by
exercising reasonable and ordinary care.

47. Defendant and each employee and other agent breached their duty of care owed
to Plaintiff to use reasonable and ordinary care to maintain Defendant Bowling Alley safely for
Plaintiff, and to protect Plaintiff from injury caused by an unreasonable risk, in that Defendant
and each employee and other agent: (1) with actual or constructive knowledge of the presence

of the defective step, caused the defect and/or the defective step to remain in the public
Case 1:20-cv-00238-DLB

TAMMY KAY SANDERS
819 N. Pine Ridge Court
Bel Air, Maryland 21014

Plaintiff,
VS.
AMF BOWLING CENTERS, INC.
725 Glen Forest Drive, Ste. 1100
Richmond, Virginia 23226

SERVE ON: Resident Agent

Document 1-2 Filed 01/27/20 Page 5of5

* IN THE

* CIRCUIT COURT
. OF

* MARYLAND

. FOR

* BALTIMORE COUNTY

The Corporation Trust, Incorporated

2405 York Road, Suite 201

Lutherville-Timonium, Maryland 21 093

Defendant.

* * i x *

* Case No.:

 

DEMAND FOR A JURY TRIAL

The Plaintiff demands a trial’by jury of this matter.

QUART LCR Corr ~—
Vadim A.iMzhen

Angelica A. Carliner

Lebowitz & Mzhen, LLC

9 Park Center Court, Suite 220
Owings Millis, Maryland 21117
410-654-3600

410-654-3601 (fax)
vamzhen@comcastnet
aacarliner@comcast.net
Attomeys for the Plaintiff
